Citation Nr: 0908488	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  04-14 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
separation.  

2.  Entitlement to an increased initial evaluation for right 
knee patellofemoral syndrome with x-ray findings of mild 
osteoarthritis (hereafter "right knee disability"), 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel



INTRODUCTION

The Veteran had active service from November 1982 to November 
2002, including a tour of duty in the Southwest Asia Theater 
of Operations from October 1990 until May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St, Petersburg, Florida.  

In November 2007, the Board remanded this case to the RO via 
the Appeals Management Center (AMC) to provide the Veteran 
with a VA joints examination and for further development and 
consideration.  

In February 2009, the Board received additional evidence via 
the Veteran's Senator.  The evidence does not pertain to the 
issues on appeal, with the exception of a duplicate of the 
Veteran's September 2008 VA examination, which was already of 
record.  Along with the additional evidence, the Veteran 
claimed service connection for post-traumatic stress 
disorder, a traumatic brain injury, and a back injury.  He 
also claimed increased evaluations for a skeletal system 
disability and sinusitis.  These issues are referred to the 
RO for adjudication.  


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of a right 
shoulder disability.  

2.  The Veteran's service-connected right knee disability 
involves degenerative arthritis confirmed by x-ray findings. 

3.  The service-connected right knee disability is not 
manifested by flexion limited to 45 degrees or extension 
limited to 10 degrees.  He does not have additional 
functional loss due to more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy from disuse.  

4.  The evidence does not show that the Veteran has 
instability in his right knee.  


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for a 
right shoulder condition have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008). 

2.  The criteria for an initial rating in excess of 10 
percent for a service-connected right knee disability have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic 
Codes (DC) 5003, 5257, 5260, 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  For claims pending 
before VA on or after May 30, 2008, 38 C.F.R. 3.159 was 
recently amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession 
that might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).  The U.S. Court of Appeals for Veterans Claims (Court) 
has held that VCAA notice should be provided to a claimant 
before the initial RO decision on a claim, as it was in this 
case.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) Veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice should be presumed prejudicial.  
The claimant bears the burden of demonstrating such error.  
VA then bears the burden of rebutting the presumption, by 
showing that the essential fairness of the adjudication has 
not been affected because, for example, actual knowledge by 
the claimant cured the notice defect, a reasonable person 
would have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F. 3d 881 (2007).

In December 2002, the RO sent the Veteran a letter informing 
him of the types of evidence needed to substantiate his 
claims and its duty to assist him in substantiating his 
claims under the VCAA.  The December 2002 letter informed the 
Veteran that VA would assist him in obtaining evidence 
necessary to support his claims, such as records in the 
custody of a Federal department or agency.  He was advised 
that it was his responsibility to send medical records 
showing he has a current disability as well as records 
showing a relationship between his claimed disabilities and 
service, or to provide a properly executed release so that VA 
could request the records for him.  

The Board finds that the content of the December 2002 letter 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, a 
March 2004 SOC provided him with yet an additional 60 days to 
submit more evidence.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  In 
addition, it appears that all obtainable evidence identified 
by the Veteran relative to his claim has been obtained and 
associated with the claims file, including his service 
treatment records (STRs), and that neither he nor his 
representative has identified any other pertinent evidence 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices. 

In this case, a service connection claim was granted and the 
Veteran appealed the downstream issue of the initial 
disability rating assigned.  Since the underlying claim has 
been more than substantiated, it has been proven, § 5103(a) 
notice is no longer required because its intended purpose has 
been fulfilled.  See Goodwin v. Peake, 22 Vet. App. 128 
(2008).  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit to the Veteran.  
The Court has held that such remands are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

A post-decisional April 2008 letter informs the Veteran that 
downstream disability ratings and effective dates would be 
assigned if his claims were granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007); see also, Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The Veteran was given an 
opportunity to respond to this letter and in an October 2008 
SSOC, his claims were readjudicated.  Given the foregoing, 
the Veteran has not been prejudiced.  

The Board is also satisfied that there was substantial 
compliance with its November 2007 remand directives.  See 
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 
Vet. App. 141, 146-47 (1999).  The case was remanded in part 
to obtain additional information regarding treatment for 
right shoulder pain at an emergency room in October 2002.  On 
remand, the AMC sent the Veteran a letter in April 2008 
specifically asking for records of treatment for his right 
shoulder in an emergency room around October 2002.  He was 
asked to complete a release form or provide the records 
himself.  The Veteran was also asked to specify all dates of 
treatment for his right shoulder since separation from 
service.  He was asked to send any records pertaining to his 
right shoulder that he had in his possession.  The Veteran 
did not respond to the April 2008 letter.  The duty to assist 
is not a one-way street, and the Veteran has failed to 
cooperate in developing his claim.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  

Entitlement to Service Connection for a Right Shoulder 
Condition

The benefit of the doubt rule provides that the Veteran will 
prevail in a case where the positive evidence is in relative 
balance with the negative evidence.  It is only when the 
weight of the evidence is against the Veteran's claim that 
the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. 
§ 3.303(a) (2008).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the Veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

The Veteran's STRs show treatment for an injury to the right 
shoulder.  At the end of June 1986, the Veteran sustained a 
trauma to his right shoulder when he was kicked during a 
soccer game.  The STRs show that he had "fair" flexion and 
extension of his shoulder.  He was given an x-ray to rule out 
fracture and contusion.  In July 1986, the Veteran stated 
that when he was kicked in the right shoulder, at first he 
could not move it, and then he felt it "move into place."  
A physician found that his shoulder was normal.  Also in July 
1986, an x-ray showed that his "osseous and soft tissue 
structures [were] within normal limits."  He was treated a 
third time in July 1986.  The physician noted that his injury 
was "much improved." He reported pain when reaching over 
his head and the physician noted mild pain with abduction at 
90 degrees.  He had full extension.  He was advised to 
continue inactivity.  

In August 1986, the Veteran complained that his shoulder was 
not healing properly.  He had swelling over his 
acromioclavicular (AC) joint.  He was diagnosed with a 
resolving right shoulder separation and placed on a special 
profile.  Also in August 1986, he was diagnosed with a 
healing AC separation from a soccer injury.  He had been 
prohibited from attending physical training for one month, 
and at this appointment, he had just returned to regular 
exercise.  He had no swelling and was not on medication for 
his shoulder, but he complained of pain in the right AC 
joint.  His STRs are otherwise negative for mention of a 
right shoulder injury.  His June 2002 separation examination 
showed his upper extremities to be within normal limits.  

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  At his March 2003 VA joints examination, 
the examiner noted that the Veteran complained of shoulder 
pain.  The Veteran's right shoulder was stable with full 
range of motion.  The examiner did not diagnose the Veteran 
with a right shoulder disability, and found that there was no 
significant right shoulder pathology identified.  The 
Veteran's VA treatment records are negative for any diagnosis 
of or treatment for a right shoulder disability.  A December 
2002 VA telephone consultation note showed that the Veteran 
was treated in the emergency room for right shoulder pain in 
October 2002.  This case was remanded in November 2007 to 
obtain records of this hospitalization.  The Veteran did not 
return the release form for the RO to obtain the emergency 
room records, and did not submit any evidence of his own to 
support his claim.  

The Board finds the Veteran's June 2003 statement in his 
Notice of Disagreement (NOD) that he has had chronic right 
shoulder pain since service to be credible.  While the 
Veteran, as a lay person, is competent to state that he has 
pain, he is not competent to diagnose himself with a right 
shoulder disability, this is a medical determination.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 
Vet. App. 303 (2007).  Additionally, pain alone, without a 
diagnosis or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom.  Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

In sum, the Veteran has subjective complaints of chronic 
right shoulder pain which have not been attributed to any 
diagnosed condition.  He also has no objective abnormal 
findings for his right shoulder, as noted in his March 2003 
VA examination.  As discussed above, the first requirement 
for a service connection claim is a diagnosis of a current 
disutility.  As the Veteran does not have a current diagnosis 
of a right shoulder disability, his claim must be denied.  
Boyer, 210 F.3d at 1353, Brammer, 3. Vet. App. at 225.  

Entitlement to an Increased Initial Rating for a Right Knee 
Disability.  

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2008).  

If, as here, there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  See also AB v. Brown, 6 Vet. App. 35 (1993) 
(a claim for an original rating remains in controversy when 
less than the maximum available benefit is awarded).  In 
other words, the Veteran's rating may be "staged" to 
compensate him for times since the effective date of his 
award when his disability may have been more severe than 
others.  However, in the present case, the Veteran's symptoms 
remained constant throughout the course of the period on 
appeal and as such staged ratings are not warranted.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The Veteran asserts that he is entitled to a higher rating 
for his service-connected right knee disability, currently 
evaluated as 10 percent disabling under DC 5003, degenerative 
arthritis.  38 C.F.R. § 4.71a.  In the March 2004 SOC, the RO 
also discussed the criteria from DC 5257, other impairment of 
the knee, and DC 5260, limitation of flexion of the leg.  

Arthritis

Under DC 5003, the disability is evaluated based upon 
limitation of motion of the affected part.  When limitation 
of motion is noncompensable, a 10 percent rating is warranted 
when there is x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  A 20 percent 
rating is warranted where there is x-ray evidence of the 
involvement of 2 or more major joints or 2 or more minor 
joint groups with occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a.  

As discussed below, the Veteran's limitation of motion, even 
when considering painful motion and functional loss, is 
noncompensable.  The RO assigned a 10 percent evaluation 
under DC 5003 based upon x-ray evidence of mild 
osteoarthritis, minimal tenderness with palpation of the 
patella, mild crepitus with range of motion, and some 
noncompensable limitation of flexion.  The Veteran's service-
connected disability only involves his knee joint, as stated 
in his September 2008 VA joints examination, and he does not 
have incapacitating exacerbations.  Therefore, a higher 
rating is not warranted under DC 5003.  Id.   

Limitation of Flexion and Extension

Under DC 5260, a noncompensable evaluation is warranted when 
flexion is limited to 60 degrees.  A 10 percent rating is 
warranted when flexion of the leg is limited to 45 degrees.  
A 20 percent rating is warranted when flexion is limited to 
30 degrees.  38 C.F.R. § 4.71a, DC 5260.  

Under DC 5261, a noncompensable evaluation is warranted when 
extension is limited to 5 degrees.  A 10 percent rating is 
warranted when extension of the leg is limited to 10 degrees.  
A 20 percent rating is warranted when extension is limited to 
15 degrees.  38 C.F.R. § 4.71a, DC 5261.  

The Veteran's March 2003 VA joints examination showed that 
his right knee had "full" range of motion from 0 to 120 
degrees of flexion.  The Board notes that normal flexion is 
140 degrees.  38 C.F.R. § 4.71a, Plate II.  Therefore, the 
Veteran had lost 20 degrees of flexion.  At his September 
2008 VA joints examination, the Veteran's extension was 0 
degrees, which is normal.  His flexion was 75 degrees, with 
pain from 60 to 75 degrees.  

To warrant a compensable evaluation for loss of flexion, his 
flexion would have to be limited to 45 degrees.  38 C.F.R. 
§ 4.71a.  The evidence does not show that his right knee 
flexion is limited to 45 degrees.  In fact, the disability 
does not meet the criteria for a noncompensable evaluation 
with a flexion of 75 degrees.  Therefore, he is not entitled 
to a compensable evaluation under DC 5260 for his right knee.  
38 C.F.R. § 4.71a.  

The Veteran's right knee disability does not meet the 
criteria for a compensable evaluation under DC 5261.  To 
warrant a compensable evaluation for loss of extension, his 
extension would have to be limited to 10 degrees, which is 
not shown by the evidence.  38 C.F.R. § 4.71a.  The evidence 
shows that the Veteran consistently has a normal extension of 
0 degrees.  Therefore, he is not entitled to a compensable 
evaluation under DC 5261.  Id.  

When an evaluation of a disability is based upon limitation 
of motion, such as under DC 5260 or 5261, the Board must also 
consider, in conjunction with the otherwise applicable 
Diagnostic Code, any additional functional loss the Veteran 
may have sustained by virtue of other factors as described in 
38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  Such factors include more or less movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy from disuse.  A finding of functional loss due to 
pain must be supported by adequate pathology and evidenced by 
the visible behavior of the Veteran.  38 C.F.R. § 4.40; 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

At his March 2003 VA joints examination, the physician found 
minimal tenderness with palpation of the patella and mild 
crepitus with range of motion of the knee.  Functional loss 
was not discussed.  An August 2007 VA treatment record showed 
his right knee to be tender upon flexion and extension.  At 
his September 2008 VA joints examination, the Veteran 
complained of increased pain.  He used a cane intermittently.  
He could stand from three to eight hours with only short rest 
periods.  He complained of pain, stiffness, and weakness.  
Upon examination, the Veteran had normal extension and 75 
degrees of flexion with pain from 60 to 75 degrees.  He had 
no additional loss of motion after repetitive use.  
Crepitation was not detected.  The examiner did not find 
evidence of poor coordination, atrophy, or fatigue.  The 
examiner did not indicate that the painful motion would cause 
the Veteran's disability to meet the criteria for a 
compensable rating by limiting his flexion to 45 degrees or 
his extension to 10 degrees.  38 C.F.R. § 4.71a, DCs 5260, 
5261.  In his June 2003 NOD and March 2004 substantive 
appeal, the Veteran asserts that VA did not consider his loss 
of range of motion when deciding his claim.  The Board 
acknowledges that the Veteran has limitation of flexion.  
However, as discussed above, it meets, at most, and when 
considering his pain from 60 to 75 degrees, a non compensable 
evaluation under DC 5260.  Id.  Therefore, his limitation of 
flexion cannot raise his evaluation above 10 percent.  Id.  

Since there is no objective evidence showing that the Veteran 
has sufficient weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy from disuse to reduce his flexion or extension to 
compensable levels (45 degrees of flexion or 10 degrees of 
extension), he is not entitled to an additional increase in 
his disability rating.  38 C.F.R. 
§§ 4.40, 4.45, 4.71a; see also DeLuca, 8 Vet. App. at 206.  

Instability of the Right Knee

Under DC 5257, a 10 percent evaluation is warranted when 
there is slight recurrent subluxation or lateral instability.  
A 20 percent evaluation is warranted when there is moderate 
recurrent subluxation or lateral instability.  A 30 percent 
evaluation is warranted for severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a.  

The words "slight," "moderate," and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use 
of terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.  

DC 5257 is based upon instability and subluxation, not 
limitation of motion, as a result, the criteria set forth in 
DeLuca do not apply.  DeLuca, 8 Vet. App. at 206.  

At his March 2003 VA joints examination, the Veteran had no 
effusion or instability.  His drawer tests and Lachman's 
test, were negative, indicating that his right knee did not 
have instability.  At his September 2008 VA joints 
examination, the Veteran reported using a cane 
intermittently.  He denied episodes of dislocation or 
subluxation and instability.  The physician found that the 
Veteran did not have instability in his right knee.  He had 
no locking, dislocation, clicks, snaps, crepitus, or 
grinding.  No other findings with regard to instability are 
discussed in the record.  

The Board finds that the two VA examinations provide evidence 
against the Veteran's claim.  Additionally, there is no 
evidence to support a finding of instability.  The Veteran 
has reported increased pain and loss of range of motion.  He 
has not reported instability and specifically denied it at 
his September 2008 VA joints examination.  As there is no 
finding of instability, the Veteran is not entitled to an 
increased rating under DC 5257.  38 C.F.R. § 4.7.  

Separate Evaluations

Separate disability ratings are possible for arthritis with 
limitation of motion under Diagnostic Code 5003 and 
instability of a knee under Diagnostic Code 5257.  See 
VAOPGCPREC 23-97.  When x-ray findings of arthritis are 
present and a Veteran's knee disability is rated under 
Diagnostic Code 5257, the Veteran would be entitled to a 
separate compensable rating under Diagnostic Code 5003 if the 
arthritis results in noncompensable limitation of motion 
and/or objective findings or indicators of pain.  See 
VAOPGCPREC 9-98.  The Veteran's right knee disability is 
evaluated under DC 5003 because he has a diagnosis of 
osteoarthritis of the knee, which is supported by x-ray 
evidence and some noncompensable limitation of flexion.  

As discussed above, he is not entitled to a separate 
evaluation under DC 5257 because there is no evidence that 
his right knee is unstable.  See VAOPGCPREC 23-97.  

It is also possible to receive separate ratings for 
limitation of flexion (DC 5260) and limitation of extension 
(DC 5261) for disability of the same joint.  See VAOPGCPREC 
9-2004 (Sept. 17, 2004).  As noted above, the Veteran does 
not have compensable limitation of extension or flexion.  
Therefore, he is not entitled to separate ratings for flexion 
and extension.  

There is no evidence that other potentially relevant DCs 
should be applied in this case.  There is no ankylosis of his 
right knee to warrant application of DC 5256.  Ankylosis, 
favorable or unfavorable, is the immobility and consolidation 
of a joint due to disease, injury or surgical procedure.  
See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis 
v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  As discussed above, the 
Veteran is able to flex and extend his right leg.  Therefore, 
he does not have ankylosis.  There is no evidence of 
dislocation of the semilunar cartilage to warrant application 
of DC 5258.  There is also no evidence of involvement of the 
tibia or fibula to warrant application of DC 5262.  See Butts 
v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code 
should be upheld if supported by explanation and evidence).  

Extraschedular Consideration

The Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the Veteran's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.  

The Veteran's symptoms from his right knee disability cause 
impairment in occupational functioning in the form of 
decreased mobility, problems with lifting and carrying, and 
pain, as stated in the September 2008 VA joints examination.  
Such impairment is contemplated by the rating criteria.  

The Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the Veteran is 
not adequately compensated by the regular rating schedule.  
Generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 
9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

In sum, the Board finds that the preponderance of the 
evidence is against the claim for an initial rating in excess 
of 10 percent for a right knee disability.  





	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a right shoulder disability is denied.  

An initial disability evaluation greater than 10 percent for 
a right knee disability is denied.  




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


